Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Repper on Wednesday, March 23, 2022.
The application has been amended as follows: 
	In the claims
	Claim 1 line 7 - - one or more processors programmed to - - has been changed to read “a processor configured to”
Claim 3 line 3 - - one or more processors are programmed to - - has been changed to read “processor is configured to”
Claim 4 line 7 - - one or more processors are programmed to - - has been changed to read “processor is configured to”

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9 are allowed. The following is an examiner’s statement of reasons for allowance: Masui teaches a vehicle control system however does not teach output a first connecting instruction and output a second connecting instruction to the first switch, in a first connection state in which both the first battery and the second battery are connected to the first load; output the second connecting instruction and not output the first connecting instruction to the first switch, in a second connection state in which the second battery is solely connected to the first load; not output the first connecting instruction and not output the second connecting instruction to the first switch, in a third connection state in which neither the first battery nor the second battery is connected to the first load; in a case where the voltage of the first battery is determined to be equal to or smaller than a first threshold value the first connection, switch the connection state to the second connection state; and after a first time has elapsed from switching to the second connection state, continue the second connection state while the state of charge of the second battery is equal to or greater than a second threshold value, and when the state of charge of the second -3-Application No. 17/080,103 battery is smaller than the second threshold value, switch to the third connection state. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836